Citation Nr: 1500718	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for a spouse.

2.  Entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1945 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Newark, New Jersey, which denied entitlements to SMC based on the need for aid and attendance for a spouse and a temporary total evaluation due to treatment.  The Veteran appealed the denials of entitlement and the matters are now before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran submitted an Appeal to Board of Veterans' Appeals form (VA Form 9) via facsimile that was received by the RO on October 21, 2014 in which he stated that he did not wish to have a hearing before the Board.  However, he submitted another VA Form 9 via facsimile that was received by the RO on October 24, 2014.  In this more recent VA Form 9, the Veteran's representative checked a box indicating that the Veteran wishes to have a hearing before the Board via live videoconference and he stated that the "Veteran would like to present his case by video-conference at the earliest possible convenience."  The Board concludes that the more recent VA Form 9 shows the Veteran's clear intent and desire to appear before the Board for a hearing regarding the matters on appeal.  To date, he has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2014).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


